          Case 5:17-cr-00130-JS Document 26 Filed 03/05/19 Page 1 of 5


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                  :
                                          :
              v.                          :
                                          :       No. 5:17-cr-00130-JS
                                          :
FRANCIS DOUGHERTY                         :


                                          ORDER

       AND NOW, this ______ day of March, 2019, upon consideration of defendant Francis

Dougherty’s Consent Motion To Amend Judgment, it is hereby ORDERED that the Motion is

GRANTED.

       The Judgment will be amended to note that Mr. Dougherty’s restitution obligation is

joint and several with the defendants in United States v. Regan, No. 17-cr-255, and United

States v. Pawlowski, No. 17-cr-390; and to reflect the payment already made in No. 17-cr-

255.



                                              BY THE COURT:


                                              HONORABLE JUAN R. SÁNCHEZ
                                              Chief Judge, United States District Court
            Case 5:17-cr-00130-JS Document 26 Filed 03/05/19 Page 2 of 5




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                    :
                                            :
               v.                           :
                                            :      No. 5:17-cr-00130-JS
                                            :
FRANCIS DOUGHERTY                           :

                         CONSENT MOTION TO AMEND JUDGMENT

       Defendant Francis Dougherty respectfully moves this Court pursuant to Fed. R.

Crim. P. 36, with the consent of the government, to amend the Judgment in this matter to

reflect that his restitution obligation is joint and several with the defendants in United

States v. Patrick Regan, No. 17-cr-255, and United States v. Edwin Pawlowski, No. 17-cr-390,

and to reflect a payment already made in No. 17-cr-255. In support hereof he states as

follows:

       1.      Mr. Dougherty was charged by Information on March 13, 2017 with

conspiracy to commit mail/wire fraud in violation of 18 U.S.C. §371. The Court accepted

Mr. Dougherty’s guilty plea on March 22, 2017.

       2.      The Court sentenced Mr. Dougherty on February 8, 2019 to three years’

probation. It also required him to make restitution to Johnson Controls, the victim of the

offense of conviction, in the amount of $18,749.00. The Court entered Judgment on

February 22, 2019.1




1      Counsel apologizes for the delay in filing this Motion. Her office did not receive an
electronic notice of the docketing of the Judgment, and the paper copy did not arrive until
February 28, 2018.
            Case 5:17-cr-00130-JS Document 26 Filed 03/05/19 Page 3 of 5


       3.      As the Court knows, Johnson Controls is entitled to restitution for certain

expenses it incurred when bidding on a contract that Mr. Dougherty had helped to steer to

the company owned by Patrick Regan, the defendant in No. 17-cr-255, at the instruction of

Edwin Pawlowski, the defendant in No. 17-cr-390. Each defendant contributed to the loss

to Johnson Controls. See 18 U.S.C. § 3664(h).

       4.      The Court previously ordered Patrick Regan to make restitution of $5000 to

Johnson Controls.2 Regan paid that amount prior to sentencing. See Judgment (Doc. 20),

No. 17-cr-255, at 5.

       5.      The Court also ordered Edwin Pawlowski to make restitution of $18,749 to

Johnson Controls. See Judgment (Doc. 248), No. 17-cr-390, at 8.

       6.      Johnson Controls is not entitled to receive more than $18,749. Specifying

that the defendants’ liability is joint and several will avoid that result, and amending the

Judgment to reflect that will assist the Clerk’s Office in tracking the progress of restitution

to Johnson Controls. See 18 U.S.C. § 3664(h).

       7.      Thus, Mr. Dougherty respectfully requests that the Court issue an Amended

Judgment that notes that (1) his restitution obligation is joint and several with the

defendants in United States v. Regan, No. 17-cr-255, and United States v. Pawlowski, No. 17-

cr-390; and that (2) a $5000 payment has already been made in No. 17-cr-255, as noted in

the Judgment in that matter.

       8.      AUSA Anthony Wzorek has stated that the government consents to the relief

requested.




2      The record does not reflect why the government supplied information supporting a
lower restitution obligation for Regan, who stood to benefit financially from the
wrongdoing.
         Case 5:17-cr-00130-JS Document 26 Filed 03/05/19 Page 4 of 5


      WHEREFORE, Mr. Dougherty respectfully requests that the Court enter an order in

the form attached, and issue an Amended Judgment in accordance with it.

                                        Respectfully submitted,


                                          /s/ Lisa A Mathewson
                                        Lisa A. Mathewson
                                        The Law Offices of Lisa A. Mathewson, LLC
                                        123 South Broad Street, Suite 810
                                        Philadelphia, PA 19109
                                        (215) 399-9592 (phone); (215) 600-2734 (fax)
                                        lam@mathewson-law.com
                                        Pennsylvania Bar No. 77137

                                        Attorney for Defendant Francis Dougherty

Dated: March 5, 2019
             Case 5:17-cr-00130-JS Document 26 Filed 03/05/19 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on this date the foregoing Motion was served upon the

following:


       Via ECF:

       AUSA Anthony Wzorek
       AUSA Michelle Morgan
       United States Attorney's Office
       615 Chestnut Street, Suite 1250
       Philadelphia, PA 19106


                                            /s/ Lisa A Mathewson
                                          Lisa A. Mathewson
                                          The Law Offices of Lisa A. Mathewson, LLC
                                          123 South Broad Street, Suite 810
                                          Philadelphia, PA 19109
                                          (215) 399-9592 (phone)
                                          (215) 600-2734 (fax)
                                          lam@mathewson-law.com
                                          Pennsylvania Bar No. 77137

                                          Attorney for Defendant Francis Dougherty

Dated: March 5, 2019
